Stockton, J.,
dissenting. — I think the judgment of the
district court should be affirmed. A railroad company engaged in the transportation of passengers, for hire, for its own safety and convenience, and that of the public, may make rules and regulations for the management of its business, and the conduct of its passengers. These rules .and regulations must be reasonable, lawful, and within the limits of the charter of the company. It is not enough that they minister to the convenience of the corporation, or tend to lighten the labors of its servants and agents. If unreasonable, they are void. Whether the reasonableness of any given by-law', rule, or regulation is to be determined by the court, or is a question of fact for a jury, has not been settled by any preponderance of authority. The rule ' *210laid down in The State v. Overton, 4 Zabriska, 435, is referred to in.tlie opinion of the majority of the court. In Massachusetts it has, on the other hand, been held that the question is one for the court, and not for the jury, and that evidence on the subject is inadmissible. Commonwealth v. Worcester, 3 Pick., 462; Vandynis Case, 6 Pick., 187, 191.
To arrive at a correct decision, whether a by-law be reasonable or not, regard must be had to its object and necessity. The object of the rule in this case, was.to require all passengers to purchase tickets before taking passage upon the train. The company sought to enforce this rule, by imposing a penalty of ten cents upon those who preferred to pay their money in the cars to the conductor; for, to say that the regular fare from Mt. Pleasant to Burlington was one dollar and ten cents; but that a deduction of ten cents would be made in favor of those persons who bought tickets, is only a milder and less objectionable statement of the regulation of the company, that the fare was one dollar, and that a fine, or penalty, of ten cents, was imposed upon those who failed to purchase tickets.
Now, whether the reasonableness of the regulation of the company, is to be determined by the court, or by the jury, I think the question was correctly decided by the district court. There was no object to be obtained by the regulation, which in any respect justified it. In other words, it was an unreasonable rule, not warranted by the necessity of the case. The railroad corporation has no right to impose any such penalty upon a person failing to purchase a ticket, or who may have occasion to pay his fare upon the cars. There cannot be two prices for conveying passengers, upon the same car, from Mount Pleasant to Burlington. The compensation is to be measured by the service rendered. The company cannot charge one passenger one dollar, and another passenger in the same train, who receives the same accommodation, and the same service, one dollar and ten cents. It is worth no more to the company to carry the one, than it is to carry the other; and tho regulation of the company which imposes a penalty on the *211passenger- for failing to buy a ticket, is an arbitrary and unjust one, sustained neither by reason nor necessity. To uphold such a regulation, upon the plea that it is a convenience to the company, is to require that the plain and obvious principles of right and justice shall be subverted, to suit the arbitrary demands, or the supposed convenience, of a petty corporation.
The cause was tried by the court, without a jury, by consent of parties. The court found that the regulation of the company, was an unreasonable one, and adjudged the defendant guilty of an assault and battery. The prosecuting witness, when called upon for his fare, gave to the conductor one dollar, for that purpose. He was required . to pay an additional ten cents, according to the regulation of the company. This he refused to pay, on the ground that the conductor had taken the sum of one dollar as the fare to Burlington, from other persons on the train; that he had no right to make a distinction in their favor; and that the witness had a right to go at the same price paid by others. To this very reasonable protest of the witness, the defendant makes no reply, except that he must pay the additional ten cents, or leave the cars. I think the position taken by the passenger, was a reasonable one. It must be taken as an admitted fact, that the defendant had already taken one dollar from other persons on the cars, as the faré from Mount Pleasant to Burlington; and being so admitted, I cannot reconcile it to my sense of fairness or justice, that the defendant should be allowed to discriminate betweeii passengers, or extort money from any of them, by the exercise of the summary and tyrannical power of expelling them from the cars, on their refusal to comply with his demands.
Admitting, however, for a moment, that the railroad company may make a rule, discriminating in the price of passage charged, between those Avho purchase tickets and •.those who pay their money upon the cars, it is plain, to my 'mind, that such a rule can only be sustained upon the *212proof by them, or by the conceded fact, that an office was kept by them at Mount Pleasant, for the sale of tickets, open at all convenient hours. A company claiming the right to impose a penalty upon every person failing to buy a ticket, before taking passage in the cars, should, at least, be able to show that it afforded the ordinary facilities to the public for the purchase of tickets.
It is said, in the opinion of the court, that there is no pretence that the witness made an effort to buy a ticket; and it is to be inferred, that the opinion of the court as to the guilt of defendant, might have been different, had the witness shown that he had applied at a reasonable and proper time, to procure a ticket, and was prevented from obtaining one, by the absence or negligence of the agents of the company ; and, if he had placed his right to remain in the cars, upon any such ground.
Prom my examination of the record, I do not find in it, any evidence that the company kept an office at Mount Pleasant, for the sale of tickets, or that the witness could have purchased one, if he had tried. I do not understand that the burden of proof to show any such fact, rested upon the prosecution; and so far-from it being necessary for the 'witness to place his right to remain in the cars, upon his having applied to buy a ticket, and failing to obtain one, the fact that the company kept an office at Mount Pleasant for the sale of tickets, was a matter of proof for the defendant, in order to his own justification, even on the admission that the rule of the company was reasonable.
When it is shown by the witness, that he has been forcibly expelled from the cars by the defendant, after offering to pay, and paying the usual- and customary fare to Burlington ; the fare paid b}r other passengers in the same car; the fare charged by the company to those who purchase tickets; the offence charged, is proved against the defendant; and if he seeks to exculpate himself, he must show that the company kept an office at Mount Pleasant, for the sale of tickets, at all reasonable hours, and that this *213fact was known to the Avitness. This much, on the assumption that the regulation of the corporation is a reasonable one — one that they had a right to make. I do not admit, however, that the regulation is a reasonable one. I do not think it is reasonable or just, to charge one passenger to Burlington, who buys a ticket, one dollar, and another passenger, to Avhom the same service and the same kind of service is rendered, but who pays his fare on the cars, one dollar and ten cents. I admit no right in a.railroad company, or its conductor, to impose a penalty upon those passengers who fail to buy tickets. ■ The price must be the same, whether paid to the ticket agent, or the conductor of the train.
I think the defendant was properly adjudged guilty of the offence charged against him, and that the judgment of the district court should he affirmed.